
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This Amended and Restated Employment Agreement (the "Agreement") is made
and entered into effective as of the 13th day of August 2007, by and between
United Online, Inc., a Delaware corporation ("United Online"), with principal
corporate offices at 21301 Burbank Boulevard, Woodland Hills, California 91367,
and Frederic A. Randall, Jr. ("Employee").

        WHEREAS, the Employee had previously entered into an employment
agreement effective March 20, 1999 with NetZero, Inc., a wholly-owned subsidiary
of United Online which was subsequently amended and restated as an employment
agreement effective January 27, 2004 with United Online (the "Prior 2004
Agreement"); and

        WHEREAS, effective as of the date hereof (the "Effective Date"), the
Employee and United Online desire to further amend the Prior 2004 Agreement.

        NOW THEREFORE, the Employee and United Online hereby agree as follows:

For purposes of this Agreement, the term "Company" shall mean (i) United Online
or (ii) in the event of an initial public offering of securities of Classmates
Media Corporation, a Delaware corporation, or securities issued by an entity
that is a direct or indirect parent of Classmates Media Corporation (which
entity shall hereinafter be referred to as "CMC," and such initial public
offering shall be hereinafter referred to as the "CMC IPO") and the assignment
of this Agreement to CMC pursuant to Section 7 hereof, CMC.

1.    Employment.    

1.1The Company hereby agrees to employ Employee, and Employee hereby accepts
such employment, on the terms and conditions set forth herein, commencing the
date hereof, and continuing through February 15, 2011 (the "Term"), unless such
employment is terminated earlier as provided in Section 4 below. Employee's
place of employment shall be in the greater Los Angeles metropolitan area.

2.    Duties of Employee.    

2.1Employee shall serve as Executive Vice President and General Counsel of the
Company. In this capacity, Employee shall perform such customary, appropriate
and reasonable executive duties as are usually performed by the General Counsel,
including such duties as are delegated to him from time to time by the Board of
Directors of the Company or a committee thereof (the "Board"). Employee shall
report directly to the Company's Chief Executive Officer.

2.2Employee agrees to devote Employee's full time, attention, skill and efforts
to the performance of his duties for the Company during the Term. This Agreement
shall not be interpreted to prohibit Employee from making passive personal
investments or engaging in charitable and public service activities if those
activities do not materially interfere with the services required under this
Agreement.

3.    Compensation and Other Benefits.    

3.1Base Salary.    During the Term, the Company shall pay to Employee a base
salary per fiscal year equal to Employee's current base salary (the "Base
Salary"), with payments to be made in accordance with the Company's standard
payment policy and subject to such withholding as may be required by law.
Employee's Base Salary shall be increased to include any increases in Employee's
base salary as approved by the Board.

3.2Bonus.    During the Term, the Employee shall also be eligible to receive an
annual cash bonus of up to 100% of Employee's base salary for each fiscal year
(the "Annual Bonus"), less withholding required by law, based on performance
criteria established by the Board.

--------------------------------------------------------------------------------



Employee's Annual Bonus shall be increased to include any increases in
Employee's annual bonus as approved by the Board. Employee shall not be eligible
to receive any unpaid Annual Bonus if his employment hereunder is terminated
pursuant to either Section 4.1, or if Employee voluntarily resigns.

3.3Restricted Stock Units.

        (a)   On August 15, 2007, the Employee will be awarded restricted stock
units covering 210,000 shares of United Online's common stock (the "UOL
Restricted Stock Units"). The UOL Restricted Stock Units will vest according to
the following three (3)-year vesting schedule subject to Employee's continued
employment with United Online (as determined in accordance with terms of the
applicable stock plan and the restricted unit agreement): one-third of the UOL
Restricted Stock Units will vest on February 15, 2009; one-third of the UOL
Restricted Stock Units will vest of February 15, 2010; and the remaining
on-third of the UOL Restricted Stock Units will vest on February 15, 2011. In
all other respects, except as set forth herein, the UOL Restricted Stock Units
will be subject to the terms and conditions set forth in the applicable stock
plan and the restricted stock unit agreement between United Online and the
Employee.

        (b)   [Intentionally omitted.]

        (c)   Contingent on the effectiveness of the CMC IPO prior to April 30,
2008, on the effective date of such CMC IPO, you will be awarded restricted
stock units covering that number of shares of common stock of CMC equal to
$2,800,000 divided by the initial offering price of a share of common stock in
such initial public offering (the "CMC Restricted Stock Units"). For purposes of
this Agreement, all references to common stock of CMC shall be deemed to refer
to Class A common stock of CMC. In the event that the CMC IPO does not become
effective prior to April 30, 2008, CMC will not be obligated to award the CMC
Restricted Stock Units described in the preceding sentence. The CMC Restricted
Stock Units will vest according to the following schedule subject to your
continued employment with CMC: 50% of CMC Restricted Stock Units will vest on
February 15, 2009 and the remaining 50% of CMC Restricted Stock Units will vest
on February 15, 2010. Except as otherwise set forth herein, in all other
respects, the CMC Restricted Stock Units will be subject to the terms and
conditions set forth in the applicable stock plan and the restricted stock unit
agreement.

        (d)   If, following a CMC IPO, United Online ceases to own more than
fifty percent (50%) of the total combined voting power of all of CMC's
outstanding securities, and at that time the Employee is employed by CMC or its
subsidiaries and not by United Online or any of its 50% or more owned
subsidiaries, then the vesting of all outstanding United Online equity-based
awards held by Employee will be accelerated in full and any Company repurchase
options applicable to any such awards will lapse. For the avoidance of doubt,
unless otherwise specifically provided in this Agreement, applicable stock plan
or award agreement, the sale of CMC prior to a CMC IPO shall not cause or
otherwise give rise to such acceleration of vesting or such lapse of repurchase
rights.

3.4Vacation.    Employee shall be entitled to five (5) weeks paid vacation per
year in accordance with the Company's vacation policies.

3.5Other Benefits.    Employee shall be eligible to participate, as of the date
of Employee's employment, in all group life, health, medical, dental or
disability insurance or other employee, health and welfare benefits made
available generally to other similarly situated executives of the Company or
that have been made available to you by the Board or any affiliate of the
Company. If Employee elects to participate in any of such plans, Employee's
portion of the premium(s) will be deducted from Employee's paycheck.

2

--------------------------------------------------------------------------------



3.6Business Expenses.    The Company shall promptly reimburse Employee for all
reasonable and necessary business expenses incurred by Employee in connection
with the business of the Company and the performance of his duties under this
Agreement, subject to Employee providing the Company with reasonable
documentation thereof.

3.7Telecommuting.    Employee shall be entitled to telecommute for a portion of
the work week consistent with past practices or otherwise as agreed by Employee
and the Chief Executive Officer.

4.    Termination.    

        4.1    Termination for Cause.    

(a)Termination "for cause" is defined as follows: the Company terminates
Employee's employment with the Company (1) if Employee is convicted of a felony,
including any act of moral turpitude, which adversely impacts the Company, or
(2) if Employee fails, after receipt of detailed written notice and after
receiving a period of at least thirty (30) days following such notice to cure
such failure, to use his reasonable good faith efforts to follow the direction
of the Company's Board of Directors and to perform his obligations hereunder.

(b)The Company may terminate this Agreement for any of the reasons stated in
Section 4.1(a) by giving written notice to Employee without prejudice to any
other remedy to which the Company may be entitled. The notice of termination
shall specify the grounds for termination. If Employee's employment hereunder is
terminated "for cause" pursuant to this Section 4.1, Employee shall be entitled
to receive hereunder his accrued but unpaid Base Salary and vacation pay through
the date of termination, and reimbursement for any expenses as set forth in
Section 3.6, through the date of termination, but shall not be entitled to
receive any unpaid portion of the Annual Bonus or any other amount.

        4.2    Termination Without Cause or Involuntary Termination.    

(a)If Employee's employment is terminated without "cause" as defined in
Section 4.1(a), or if Employee is Involuntarily Terminated (as defined below),
the Company (or its successor, as the case may be) shall pay to Employee (i) any
accrued but unpaid Base Salary and vacation through the date of termination,
(ii) reimbursement for any expenses as set forth in Section 3.6, through the
date of termination, (iii) Employee's Annual Bonus, prorated through the date of
termination, and (iv), subject to Employee's execution (without revocation) of a
general waiver and release of all claims against the Company, its affiliates and
successors, in a form satisfactory to the Company (a "Release"), a severance
payment in an amount equal to three times Employee's Base Salary and Annual
Bonus, payable in one lump sum on the date of termination, subject to
withholding as may be required by law, and such severance payment will be paid
upon the expiration of all applicable review and revocation periods applicable
to the Release as statutorily required by law. For the purposes of
Section 4.2(a)(iii) and Section 4.2(a)(iv) above, Annual Bonus shall mean the
greater of 75% of Employee's then current Base Salary or the Annual Bonus paid
to Employee for the preceding fiscal year in the event of Involuntary
Termination, or 75% of Employee's then current Base Salary in the event of
termination without cause.

(b)In addition, if Employee's employment is terminated without cause (other than
if Employee is Involuntarily Terminated) and if Employee executes and does not
revoke a Release, (i) the vesting of all outstanding restricted stock units held
by the Employee will be immediately accelerated by the additional number of
units in which the Employee

3

--------------------------------------------------------------------------------



would have been vested at the time of such termination if he had completed an
additional twelve (12) months of service (calculated as if such units vest on a
monthly basis) and (ii) the Company repurchase option will lapse with respect to
a number of outstanding restricted shares equal to (x) the sum of the number of
full months that have elapsed between the grant date and the date of
termination, plus twelve (12) additional months, divided by (y) 48 months,
multiplied by (z) the total number of such outstanding restricted shares. Such
acceleration will occur upon the expiration of all applicable review and
revocation periods applicable to the Release as statutorily required by law, and
in no event later than the later of (i) the 15th day of the third month
following the end of your taxable year in which such termination of employment
occurs or (ii) the 15th day of the third month following the end of the
Company's taxable year in which such termination of employment occurs.

(c)If Employee's employment is terminated due to death or permanent disability,
the vesting of all outstanding equity-based awards will be accelerated in full
and any Company repurchase options applicable to any such awards will lapse.

(d)If Employee is Involuntarily Terminated, and if Employee executes and does
not revoke a Release (i) all outstanding options shall remain in effect for a
one (1) year period following the date of termination but not beyond the
expiration date of such option as set forth in the applicable stock plan or
award agreement, (ii) the vesting of all outstanding restricted stock units will
be accelerated in full and (iii) any Company repurchase options applicable to
restricted shares will lapse. The acceleration described above will occur upon
the expiration of all applicable review and revocation periods applicable to the
Release as statutorily required by law, and in no event later than the later of
(i) the 15th day of the third month following the end of your taxable year in
which such termination of employment occurs or (ii) the 15th day of the third
month following the end of the Company's taxable year in which such termination
of employment occurs.

(e)As used in this Section 4.2, Employee shall be deemed terminated without
cause if Employee resigns following a breach by the Company of its obligations
hereunder; provided, however, in the event of an unintentional and un-waived
breach by the Company, Employee shall provide the Company with written notice of
such breach and the Company shall have fifteen days following such notice to
cure such breach.

As used in this Section 4.2, Employee shall be deemed "Involuntarily Terminated"
if (i) the Company or any successor to the Company terminates Employee's
employment without cause in connection with or following a Change in Control (as
defined in Appendix A attached hereto); or (ii) in connection with or following
a Change in Control there is (a) a decrease in Employee's title or
responsibilities without Employee's consent (it being deemed to be a decrease in
title and/or responsibilities if Employee is not offered the position of
Executive Vice President and General Counsel of the Company or its successor as
well as the acquiring and ultimate parent entity, if any, following the Change
in Control), (b) a decrease in base compensation from those provided by the
Company immediately prior to the Change in Control without Employee's consent or
(c) a requirement that Employee re-locate out of the greater Los Angeles
metropolitan area without Employee's consent; provided however that with respect
to any of (a)—(c) Employee shall provide written notice to the Company of the
existence of the aforementioned condition within ninety (90) days of its initial
existence and the Company shall have thirty (30) days to cure such condition.

5.Noncompetition.    For the eighteen (18) month period following the
termination of Employee's employment with the Company (but only if Employee has
received the severance payments

4

--------------------------------------------------------------------------------



specified in Section 4.2 above) (the "Noncompetition Period"), Employee shall
not directly engage in, or manage or direct persons engaged in, a Competitive
Business Activity (as defined below) anywhere in the Restricted Territory (as
defined below); provided, that the Noncompetition Period shall terminate if the
Company terminates operations or if the Company no longer engages in any
Competitive Business Activity. The term "Competitive Business Activity" shall
mean, prior to the effectiveness of the CMC IPO, the business of providing
consumers with dial-up Internet access services (free or pay) and, as of the
effectiveness of the CMC IPO, a business primarily involved in online social
networking or a business primarily involving online loyalty rewards programs.
The term "Restricted Territory" shall mean each and every county, city or other
political subdivision of the United States in which the Company is engaged in
business or providing its services. The Company agrees that providing services
to a company or entity that is involved in a Competitive Business Activity but
which services are unrelated to the Competitive Business Activity shall not be
deemed a violation of this Agreement. For the purposes of damages to the Company
with respect to any breach of this Section 5, the value of Employee's
obligations to the Company under this Section 5 equals 37.5% of the cash
severance payment in Section 4.2(a)(iv) above.

As an employee of the Company, you will be expected to abide by all of the
policies and procedures applicable to similarly situated executives of the
Company, including, without limitation, the terms of the Proprietary Information
and Inventions Agreement between you and the Company (or any successor thereto
or affiliate thereof).

6.Gross-Up Payment.    If the aggregate of all payments or benefits made or
provided to the Employee under this Agreement, under all other plans and
programs of the Company or otherwise (the "Aggregate Payment") is determined to
constitute a "parachute payment," as such term is defined in Section 280G(b)(2)
of the Internal Revenue Code of 1986, as amended (the "Code"), the Company shall
pay to the Employee, prior to or coincident with the time any excise tax imposed
by Section 4999 of the Code (the "Excise Tax") is payable with respect to such
Aggregate Payment, an additional amount that, after the imposition of all
penalties, income, excise and other federal, state and local taxes thereon, is
equal to the sum of the Excise Tax on the Aggregate Payment and interest and
penalties imposed with respect to the Excise Tax and such additional amount (the
"Gross-Up Payment"). For example, if the Excise Tax imposed with respect to the
Aggregate Payment equals $1,000,000 and all penalties, income, excise and other
federal, state and local taxes on the Gross-Up Payment equal $2,333,333, the
Gross-Up Payment will be $3,333,333. The determination of whether the Aggregate
Payment constitutes a parachute payment and, if so, the amount to be paid to the
Employee and the time of payment pursuant to this Section 6 shall be made by an
independent auditor (the "Auditor") selected and paid by the Company and
reasonably acceptable to the Employee. The Auditor shall be a nationally
recognized United States public accounting firm. For purposes of determining the
amount of the Gross-Up Payment, the Employee shall be deemed to pay income tax
at the highest marginal rates of federal, state and local income taxation in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Employee shall repay to the Company, within five (5) business days following the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by the Employee, to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in the Employee's
taxable income and wages for purposes of federal, state and local income and
employment taxes, plus interest on the amount of such repayment at

5

--------------------------------------------------------------------------------



120% of the rate provided in section 1274(b)(2)(B) of the Code. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
payment of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest, penalties or additions
payable by the Employee with respect to such excess) within five (5) business
days following the time that the amount of such excess is finally determined.
The Employee and the Company shall cooperate with each other in connection with
any proceeding or claim relating to the existence or amount of liability for
Excise Tax, and all expenses incurred by the Employee in connection therewith
shall be paid by the Company promptly upon notice of demand from the Employee.

7.Assignment.    Except as provided herein, neither the Company nor Employee may
assign this Agreement or any rights or obligations hereunder. This Agreement
will be binding upon the Company and its successors and assigns. In the event of
a Change in Control (as defined in Appendix A attached hereto), the Company
shall cause this Agreement to be assumed by the Company's successor as well as
any acquiring or ultimate parent entity, if any, following any Corporate
Transaction.

Upon the effectiveness of the CMC IPO, the Company shall assign this agreement
to CMC. Notwithstanding this assignment, however, Employee's Annual Bonus
pursuant to Section 3.2 of this Agreement for fiscal year 2007 shall be payable
by United Online under its applicable bonus plans and any bonuses for subsequent
fiscal years during the Term shall be payable by CMC.

8.    Miscellaneous.    

8.1This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Employee
by the Company, other than the Confidentiality and Proprietary Agreement, and
constitutes the entire agreement between the Company and the Employee with
respect to its subject matter.

8.2This Agreement may not be amended, supplemented, modified or extended, except
by written agreement which expressly refers to this Agreement, which is signed
by each of the parties hereto and which is authorized by the Company's Board.

8.3This Agreement is made in and shall be governed by the laws of California,
without giving effect to its conflicts-of-law principles.

8.4If any provision of this Agreement is held by an arbitrator or a court of
competent jurisdiction to conflict with any federal, state or local law, or to
be otherwise invalid or unenforceable, such provision shall be construed in a
manner so as to maximize its enforceability while giving the greatest effect as
possible to the parties' intent. To the extent any provision cannot be construed
to be enforceable, such provision shall be deemed to be eliminated from this
Agreement and of no force or effect and the remainder of this Agreement shall
otherwise remain in full force and effect and be construed as if such portion
had not been included in this Agreement.

8.5Employee represents and warrants to the Company that there is no restriction
or limitation, by reason of any agreement or otherwise, upon Employee's right or
ability to enter into this Agreement and fulfill his obligations under this
Agreement.

8.6All notices and other communications required or permitted hereunder shall be
in writing and shall be mailed by first-class mail, postage prepaid, registered
or certified, or delivered either by hand, by messenger or by overnight courier
service, and addressed to the receiving party at the respective address set
forth in the heading of this Agreement, or at such other address as

6

--------------------------------------------------------------------------------



such party shall have furnished to the other party in accordance with this
Section 8.6 prior to the giving of such notice or other communication.

8.7Notwithstanding any provision to the contrary in this agreement, no payment
or distribution under this agreement which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Employee's termination of employment with the Company will be made to the
Employee prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Employee's "separation from service" (as such term
is defined in Treasury Regulations issued under Code Section 409A) or (ii) the
date of the Employee's death, if he is deemed at the time of such separation
from service to be a "key employee" within the meaning of that term under Code
Section 416(i) and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 8.7 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to the Employee in a lump sum, and
any remaining payments due under this Agreement will be paid in accordance with
the normal payment dates specified for them herein.

(Signature Page Follows)

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the first date written above.

    UNITED ONLINE, INC.
 
 
By:
/s/  ROBERT BERGLASS      

--------------------------------------------------------------------------------

      Name: Robert Berglass       Title: Legal Independent Director,
Compensation Committee Chair of
United Online, Inc.
 
 
By:
/s/  MARK R. GOLDSTON      

--------------------------------------------------------------------------------

      Name: Mark R. Goldston       Title: Chairman, President and CEO


 
    /s/  FREDERIC A. RANDALL, JR.      

--------------------------------------------------------------------------------

Frederic A. Randall, Jr.

8

--------------------------------------------------------------------------------



Appendix A

        For purposes of this Agreement, a Change in Control shall be deemed to
have occurred (i) if a Change in Control of United Online occurs as described in
Paragraph A below or (ii) if a Change in Control of CMC occurs as described in
Paragraph B below following the CMC IPO.

A.If CMC IPO Does Not Become Effective or CMC IPO Becomes Effective and United
Online Owns 331/3% or More of CMC's Outstanding Securities:

        In the event a CMC IPO does not become effective, or a CMC IPO becomes
effective and the Company owns 331/3% or more of the total combined voting power
of all of CMC's outstanding securities, "Change in Control" shall mean a change
in ownership or control effected through any of the following transactions:

        "United Online" shall mean United Online, Inc., a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of United Online, Inc.

        "Board" shall mean United Online's Board of Directors.

        "1934 Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(i)a merger or consolidation approved by United Online's stockholders, unless
securities possessing more than fifty percent (50%) of the total combined voting
power of the voting securities of the successor corporation are immediately
thereafter beneficially owned, directly or indirectly and substantially in the
same proportion, by the persons who beneficially owned United Online's
outstanding voting securities immediately prior to such transaction,

(ii)the sale, transfer or other disposition of all or substantially all of
United Online's assets approved by United Online's stockholders,

(iii)the acquisition, directly or indirectly by any person or related group of
persons (other than United Online or a person that directly or indirectly
controls, is controlled by, or is under common control with, United Online), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of United Online's outstanding securities, or

(iv)a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

B.Change in Control of Classmates Media Corporation

        "Change in Control" of Classmates Media Corporation shall mean a change
in ownership or control of CMC effected through any of the following
transactions:

        "CMC" shall mean Classmates Media Corporation, a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Classmates Media Corporation.

        "Board" shall mean CMC's Board of Directors.

        "1934 Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(i)a merger, consolidation or reorganization approved by CMC's stockholders,
unless securities representing more than 331/3 percent (33.33%) of the total
combined voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned,

9

--------------------------------------------------------------------------------



directly or indirectly, by the person or persons who beneficially owned 331/3
percent (33.33%) or more of CMC's outstanding voting securities immediately
prior to such transaction,

(ii)any stockholder-approved transfer or other disposition of all or
substantially all of CMC's assets,

(iii)the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a "group" within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than CMC or a person that,
prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, CMC)
becomes directly or indirectly (whether as a result of a single acquisition or
by reason of one or more acquisitions within the twelve (12)-month period ending
with the most recent acquisition) the beneficial owner (within the meaning of
Rule 13d-3 of the 1934 Act) of (A) securities possessing (or convertible into or
exercisable for securities possessing) 331/3 percent (33.33%) or more of the
total combined voting power of all of CMC's outstanding securities (as measured
in terms of the power to vote with respect to the election of Board members) or
(B) securities representing 331/3 percent (33.33%) or more of the aggregate
market value of all of the CMC's outstanding capital stock, measured in each
instance immediately after the consummation of such transaction or series of
related transactions and whether such transaction or transactions involve a
direct issuance from the CMC or the acquisition of outstanding securities held
by one or more of the CMC's existing stockholders; or

(iv)a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

        In no event, however, shall a Change in Control be deemed to occur as a
result of a spin-off distribution by United Online, Inc. of all or any portion
of CMC's outstanding securities held by United Online, Inc. to its existing
stockholders in proportion to their holdings of United Online, Inc. capital
stock.

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
